DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
Applicants’ amendments to the claims and arguments filed on August 6, 2020 have been received and entered. Claims 17, 21-22, 26-28, have been canceled, while claims 1-3, 31-32, 44, 71-75, 96-126 have been amended. The van Dijk’s declaration filed on August 6, 2020 have been received and considered. The declaration will be discussed in detail below as it pertains to the rejection. Applicant’s amendment to correct the numbering of claims obviates the basis of the objection. 
Claims 1-16, 18-20, 23-25, 29-125 and 126 are pending in the instant application. 

Election/Restrictions
Applicant’s election of species (i) of antibody comprising the polypeptide in the reply filed on November 4, 2015 was acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Newly submitted claims 44, 68-75, 115, 123-126 were directed to an invention that is independent or distinct from the invention originally claimed for the reasons discussed in final office action mailed on 02/07/2020. Accordingly, claims 44, 68-70, 115, 123-126 were withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 33-37, 44, 68-75, 115, 123-126 are withdrawn from consideration as being directed to a non-elected invention for the reasons discussed in previous office action.  See 37 CFR 1.142(b) and MPEP § 821.03.


Priority
It is noted that instant application is a divisional of 13/310,431 filed on 12/02/2011, which claims priority form a CIP of PCT/GB2011/050019 01/07/2011, which is a CIP of PCT/GB2010/051122, dated 07/07/2010, and claims benefit of 61/355,666, dated 06/17/2010, which claims benefit of 61/223,960 07/08/2009. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are under consideration.
Withdrawn-Claim Rejections - 35 USC § 103-in modified form 
Claims 1-10, 20, 23-32, 38-39,  40, 47-50, 52-53, 59-63, 65-67, 76-78, 82-89, 92-93, 96-99, 109, 115 and 119 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS) as evidence by Morrison et al (US Patent no 5807715, dated 09/15/1998, IDS) and Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record). Applicants amendment to the claims introducing the limitation “human JH6 gene segment in a wild type human IgH locus, wherein said mouse JC intronic DNA is DNA that is naturally upstream of and contiguous with mouse Ep in a wild type human IgH locus” previous rejection of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1, 15, 31, 32, 41, 55, 64,  80-81, 90-91, 94-95, 100-102 and 103 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS/ Grosveld et al (WO/2009/013620, dated 1/29/2009), Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), and Adams (Genomics. 2005 December; 86 (6):753-8). All the previous obviousness type rejection of records are withdrawn in view new rejection for the reasons discusses supra. 
New -Claim Rejections - 35 USC § 103-in modified form 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10, 20, 23-32, 38-39,  40, 47-50, 52-53, 59-63, 65-67, 76-78, 82-89, 92-93, 96-99, 109, 115 and 119 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009, IDS) and Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record). 
The rejection is modified in view of applicant’s amendment to the claims and amendments introducing limitation of human JH gene segment in a wild type mouse IgH locus.
With respect to claims 1-3, 31-32, Murphy et al teach a method for producing an antibody specific for a selected antigen, the method comprising  (a) providing a transgenic mouse having a genome comprising entirely human heavy and light chain variable region loci operably linked to entirely endogenous mouse constant region loci such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (col. 8, line 22-27). It is noted that Murphy et al teach that the mouse is characterized by having human variable regions operably linked to upstream of endogenous constant regions, as required by the claims (col. 8, line 25, figure 4). Murphy et al further teaches that sequences necessary for proper transcription, recombination, and/or class switching.. .remain intact,” in which context the Murphy Patent specifically notes that “[t]he murine immunoglobulin heavy chain intronic enhancer, Em, has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development” (col. 24,11. 32-39). In at least certain embodiments, the Murphy Patent achieves the integration of human immunoglobulin sequences into murine immunoglobulin loci “in whole or in part” using “one or more steps... [of] integration via homologous recombination” (col. 25,1. 40-49). A first such step can include homologous integration of “several [human] V gene segments through the entire [human] DJ region” (col. 25,1. 67, to col. 26,1. 1). Homology arms see also Figure 4B). Murphy discloses, among other things, integration of a human immunoglobulin heavy chain insert employing the mouse homology arms identified in Figure 4B (including mouse JC intronic DNA), such that the endogenous enhancer remains intact. The Murphy Patent notes that a first integration step alone, in which certain mouse immunoglobulin gene segments are replaced with human sequences while other mouse immunoglobulin gene segments are retained “can give rise to mice that produce antibodies with hybrid heavy chains” (col. 26, 1. 6-8). Murphy Patent contemplates that certain embodiments including substitutions of the human V-D-J region into murine chromosomal immunoglobulin loci “should be substantially more stable, with increased transmission rates to progeny” (column 25, lines 5-9). Murphy also contemplates “the production and maintenance of a breeding mouse colony” (column 25, lines 33-34). Murphy further teaches, among other things “final steps... [of] performing equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse” (col. 27,11. 4-12) (limitation of claims 40, 52-53, 61-62). It is further disclosed that murine immunoglobulin heavy chain intronic enhancer, E, has been shown to be critical for V-D-J recombination as well as heavy chain gene expression during the early stages of B cell development, whereas the immunoglobulin heavy chain 3' mouse enhancer region appears to be critical for class switching  as well as heavy chain gene expression at later stages of B cell differentiation, therefore,  it is desirable to maintain these (mouse) sequences intact (col. 21, line 2-14). Thus, it is apparent that the unrearranged human heavy chain DNA of the chimeric J/C intron of the enhancer and the switch element of are operatively linked to mouse C region (see figure 4). 
(b) exposing the mouse as described above to antigenic stimulation, such that the mouse produces an antibody against the antigen; 
(c) isolating the DNA encoding the variable regions of the heavy and light chains of the antibody (see col. 8, line 60- col. 9 line 1-2). 
Murphy et al teach d) operably linking the DNA encoding the variable regions of (c) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies and e) growing the cell under such conditions as to express the human antibody; and e) isolating the antibody(see col. 8, line 55-col. 8 line 1-15) (limitation of claim 4). It is further disclosed that “a hybridoma is created from the spleen of the mouse exposed to 
Murphy et al teach that the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and breeding all three hybrid loci to homozygocity together in the same mouse. The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 24, lines 1-5) (limitation of claim 47-49). This is further evidenced by the teaching of Stevens who reported that the antibodies produced by mice possess mouse constant regions, … have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies for therapeutic purpose (see page 74) (limitation of claims 5-6). Stevens essentially disclose that the entire human Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). It is further disclosed that VelociGene technology was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain Ig loci in mouse ES cells, followed by the stepwise insertion of the unrearranged human heavy and kappa light chain variable genomic loci, or ~1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (Stevens page 74,), therefore, expression of IgH heavy chain comprising endogenous mouse variable region implicitly be reduced or prevented. It is further disclosed that the resulting genomic loci are stable throughout multiple generations of mice and have been shown to be used productively, generating antibodies of diverse fully human variable sequences (see para. 74) (limitation of claim 76-77). The results indicate that replacement of only the Ig variable loci in situ, while maintaining all the mouse 
Murphy et al teach obtaining the hybrid antibody from the serum of the genetically modified mouse (claim 1). Another embodiment of the method is one in which the immunoglobulin variable gene locus is a locus selected from the group consisting of a) a variable gene locus of the kappa light chain; b) a variable gene locus of the lambda light chain; and c) a variable gene locus of the heavy chain (see col. 6, lines 6-10). The resultant transgenic mouse will have a genome comprising entirely human heavy and light chain variable gene loci operably linked to entirely endogenous mouse constant region such that the mouse produces a serum containing an antibody comprising a human variable region and a mouse constant region in response to antigenic stimulation (see col. 23, lines 5-15).
Regarding claims 4-5, Murphy teaches (e) operably linking in a cell the DNA encoding the human heavy chain immunoglobulin variable region of step (d) with the DNA encoding a human heavy chain immunoglobulin constant region and the DNA encoding the human light chain immunoglobulin variable region of step (d) with DNA encoding a human light chain immunoglobulin constant region (see claim 2, col. 7, lines 50-54 and col. 24, lines 2-7).
With respect to claims 6-7, 2Murphy et al teach c) operably linking the DNA encoding the variable regions of (b) to DNA encoding the human heavy and light chain constant regions in a cell capable of expressing active antibodies (see col. 7, lines 50-54). It is further disclosed that using standard recombinant technology, DNA encoding the variable regions of the heavy and light chains of the antibody is operably linked to DNA encoding the human heavy and light chain constant regions in cells, such as a CHO cells, which are capable of expressing active antibodies (see col. 24, lines 2-7). 
Regarding claims 5-6, Murphy discloses that the production of antibodies to various antigens in mouse initially provided great promise for the large scale production of antibodies that could be used as human therapeutics (see col. 19, lines 38-40). It is further disclosed that the fully-human antibodies are made by replacing the mouse constant regions with the desired human counterparts. This approach will give rise to therapeutic antibodies much more efficiently than previous methods, e.g. the "humanization" of mouse monoclonal antibodies or the generation of fully human antibodies in HUMAB™ mice (see col. 24, lines 10-20). It is further supported by Stevens who reported that the technology create a broad pipeline of antibody 

    PNG
    media_image1.png
    279
    408
    media_image1.png
    Greyscale


It is disclosed that the VelociGene technology was employed to remove the ~3 megabase murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) (limitation of claim 1, 9 and 10). 
 Regarding claims 8, 11-19, Stevens essentially disclose that the entire hu an Ig heavy and kappa light chain variable repertoire has been integrated into ES cells. The resulting genomic loci are stable throughout multiple generations of Velocimmune mice and have been shown to be used productively, generating antibodies of diverse fully-human variable sequences. High affinity therapeutic antibodies have been generated to many different antigens utilizing standard hybridoma and cloning techniques, further highlighting the speed and efficiency of Velocigene technology (see page 74). It is disclosed that the antibodies produced by Veloclmmune mice possess mouse constant regions, …. have developed high-throughput methods for the joining of desired variable regions to human constant regions of any type, and the subsequent insertion into mammalian production lines to create fully-human antibodies (see page 74).

Aguilera teaches that Ig heavy/light chain enhancer in the intron separating the JH region and the Cμ exons in mice (p. 3689, col. I). It is further disclosed that that the identified enhancer is typically about 1 kb or less from the 3' J gene segment (see 1 kb scale bar, figure 1A) (limitation of claim 59).
However, combination of references do not teach chimeric JC intron and said heavy chain constant region, wherein said chimeric JC intron comprises a truncated human JC intron contiguous with a truncated mouse JC intron..
Tanamachi provides proof of the concept of mouse/human chimeric DNA junction. Tanamachi  disclose human/mouse chimeric DNA junction containing  a ~450 bp human DNA downstream and contiguous with the 3' end of human JH and the mouse J/C intron, generating a J/C intron (see figure 1). Tanamachi explicitly describe transgenes which include the host murine constant region of the locus are advantageous because the expression of human Ig variable regions linked to host animal constant regions is thought to allow for improved trafficking and development of B cells and antibodies in vivo (see figure 2page 17, lines 2-32). It is noted that the transgenic non-human host animal comprising the transgene construct comprising, in 5' to 3' direction: a plurality of human VH regions, a plurality of human segments, a plurality of human JH segments, a JH enhancer from a mouse host, a Jmu switch region from a mouse host and mu constant region from a mouse host. The transgene comprising human VDJ sequences linked to a mu constant region of the mouse host is capable of undergoing trans-switching with an endogenous region of the mouse host when the transgene is inserted into the host genome such that chimaeric antibodies are produced (see claims and page 5). The kappa light chain construct described in Tanamachi comprises, in 5' to 3' direction: a plurality of human VK regions, a plurality of human JK segments, a JK enhancer from a mouse host, and a CK coding region from a mouse host (see page 6, paragraph 2).  Tanamachi further teaches method can further comprise isolating a B cell from the animal, a nucleic acid encoding the chimeric antibody and replacing wild type) variable  gene segments of the species of choice (human variable gene segments) replace host (mouse) heavy chain V segments, host (mouse) D and J segments are similarly replaced” in the natural (endogenous) locus (page 18,  8-11). In at least one embodiment, as shown in Figure 1 of Groveld, such engineering results in a JC intron including both human JC intronic DNA and mouse JC intronic DNA. As described in Example 1, Figure 1 shows a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1).
 
    PNG
    media_image2.png
    861
    1454
    media_image2.png
    Greyscale

Grosveld discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random integration into the genome is that host  (mouse) regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJH6 regions and insertion of human VDJ at the endogenous locus. 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens and Tanamachi, Grosveld to modify the method of any unexpected phenotype resulting from the limitation of a chimeric junction, it would be an obvious feature optimization for initiation of recombination and expression for the hybrid Ig locus and rational modification  to in view of teaching of Murphy, Tanamachi/Grosveld. Therefore, absent evidence of criticality of human JC intron comprising a 400 bp DNA segment of human DNA naturally-associated and contiguous with and located immediately 3' to a human JH6 segment would merely be a choice to an artisan particularly since truncated human and/or mouse JC intron is expected to function is same manner as full length human JC and mouse JC intron.  It would have been further obvious to one of ordinary skill in the art reviewing the teaching of prior art to place chimeric junction anywhere within the intron as long as the junction does not disrupt the regulatory sequence. One of skill in the art would have been expected to have a reasonable expectation of success in producing homozygous transgenic mouse using site specific replacement of human Ig heavy chain locus in mouse endogenous Ig locus between the 3' end of J gene segments  and Cmu regions because prior art successfully reported  targeted strategy to produce transgenic mouse as reported by Murphy,  while Tanamachi as evident from Grosveld reported immunoglobulin chains could effectively expressed from constructs that link variable and constant region sequences from mouse and human sources via a chimeric J/C intron, in mouse cells and engineered cells injected in mice (see Tanamachi and Grosveld)   to produce a mouse that  expresses a human variable region and a mouse constant region in response to antigenic stimulation. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 15, 31, 32, 41, 55, 64,  80-81, 90-91, 94-95, 100-102 and 103 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009)) and Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), as applied above and further in view of Adams (Genomics. 2005 December; 86 (6):753-8).
The combination of references differ from instant invention by not explicitly disclosing said mouse is 129Sv strain.
Prior to instant invention, maintaining the performance of the ES cell clones through multiple rounds of manipulation without the need to test the germ line potential of the ES cell line  from C57BL/6N and 129 strain embryonic stem cells for mouse genetic resources were available for use. Adams et al reported that gene-targeting experiments in mice are routinely performed in 129Sv-derived embryonic stem (ES) ceil lines, which are generallyconsidered to be more reliable at colonizing the germ line than ES cells derived from' other strains. It is disclosed that the efficiency of recombination is affected by many factors, including the isogenicity and the length of homologous sequence of the targeting vector and the location of the target locus. Adams et al teaches double-end sequencing and mapping of 84,507 bacterial artificial chromosomes (BACs) generated from AB2.2 ES cell DNA (that have aligned these BACs against the mouse genome and displayed them on the Ensembl genome browser. Adams explicitly discloses that these BAC resources can be used for the rapid construction of targeting vectors via recombining. Furthermore, Adams show that targeting vectors containing DNA recombineered from this BAC library can be used to target genes efficiently in several 129-derived ES cell lines (See abstract). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Tanamachi, Grosveld,  Aguilera  and Adams to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region using a mouse strain such as sv129 as suggested by Adams, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 2, 18-19, 31-32, 57-58, 104-107, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS),  Grosveld et al (WO/2009/013620, dated 1/29/2009) ,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), as applied above for claim 1 and further in view of Zheng et al (Mol. Cell Biol. 2000, 20,  648-655, IDS), Oberdoerffer et al (Nucleic Acids Res. 2003, 31: e140, IDS) as evidenced by Torres and Kuhn, (Laboratory Protocols for Conditional Gene Targeting, 1997, p37-40, IDS).
The teaching Murphy, Stevens, Tanamachi, Grosveld, Aguilera have been described above and relied in same manner here. The combination of reference differ from claimed invention by not explicitly disclosing mouse IgH variable region is inverted. 
However, prior to instant invention, it was generally known that a gene sequences may be inactivated by inversion using appropriate lox sites and a site-specific recombinase such as Cre. Zheng et al teach that large segments of the mouse genome could be inverted using Cre 
Oberdoerffer et al teaches the unidirectional inversion of a mouse VDJ sequence to switch to expression of a different mouse VDJ sequence ( see page 2, right column, lines 40 to 45 and Fig. 1b).  It is further disclosed that the VDJ switch cassette is targeted to the mouse IgH locus to provide a conditional switch for expression of a desired VDJ sequence at the host IgH locus over another VDJ sequence also present at the host IgH locus. Cre mediated recombination provided for the conditional expression of the VPE allele over the VNP allele. Thus, Oberdoerffer  et al teach the use of inversion as a means of inactivating VDJ sequences at a host IgH locus, to provide for expression of other VDJ sequences.
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to increase the distance between genes reduces the likelihood for recombination that has been known to be important factor in gene recombination frequency  and aware of the fact that the recombination in a modified immunoglobulin locus would favor proximal genes would  combine the teachings of Murphy, Stevens, Tanamachi/ Grosveld, Morrison, Aguilera, Zheng et al and Oberdoerffe to reduce the rearrangement of endogenous VDJ regions with endogenous C regions when producing chimaeric antibodies in the transgenic mice by inserting the human VDJ DNA between the mouse constant region and the last, 3'human J region by use of inversion as a means of inactivating VDJ sequences at a mouse IgH locus, to provide for expression of human VDJ sequences, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results.  One of ordinary skill in the art would be motivated to do so because prior art explicitly reported that wide-spread use of inversion as a means of gene inactivation, including inversion of endogenous gene sequences to allow for an exogenous sequence to be used in its place as evident from the teaching of Torres and Kuhn, (see p37, line 8 to page 38, line 33 and Figure 11 a).  One of skill in the art would have been expected to have a reasonable expectation of success because prior art reported that endogenous genes move further away due to insertion and thereby resulting usage of endogenous mouse gene would decrease. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 11, 14-16, 42-43, 51, 56, 109-113, 115-116, 119-120 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS),  Grosveld et al (WO/2009/013620, dated 1/29/2009) ,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record), as applied above for claim 1 and further in view of Jackson Laboratory Recourse Manual, 2007, 1-29).
The teaching of Murphy, Stevens, Tanamachi, Grosveld, Aguilera have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing said transgenic mouse disclosing said transgenic mouse is homozygous for said IgH and capable of breeding to produce a subsequent generation mouse.
However, prior art to instant invention, use of male mouse heterozygous for the replacement of the mouse immunoglobulin heavy chain sequence, and breeding the heterozygous male mouse with a wild-type female mouse or a female mouse that is homozygous or heterozygous for the human heavy chain sequence would be routine breeding technique known in art  to produce transgenic mouse. For instance, Jackson Laboratory Recourse Manual teaches various breeding schemes to produce homozygous transgenic mouse capable of producing offspring (see pages 7-8). 
Therefore, it would have been prima facie obvious for a person of ordinary skill to combine the teachings of Murphy, Stevens, Tanamachi/ Grosveld, Morrison, Aguilera and Jackson Laboratory Recourse Manual to produce transgenic homozygous mouse of Murphy whose genome comprises unrearranged human lgH variable region gene segments positioned at an endogenous IgH locus upstream of a endogenous mouse constant (C) region as disclosed by Murphy, as instantly claimed, with a reasonable expectation of success, at the time of the instant invention. Said modification amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art taught various breeding scheme to produce transgenic homozygous mouse. One of skill in the art would have been expected to have a reasonable expectation of success in KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).

Claims 1, 3, 5-6, 31, 32, 45, 46, 108, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Murphy et al (WO/2002/066630, dated 08/29/2202 IDS or USP 8,791,323, filed on 11/09/2006), Stevens et al (Pharma Focus Asia, 2008, 8, 72-74, IDS), Tanamachi et al. (W02007/117410, IDS), Grosveld et al (WO/2009/013620, dated 1/29/2009) ,  Aguilera et al (EMBO 4(13B): 3689-3693, 1985, art of record) as applied above and further in view of Houtzager et al (USPGPUB 20100069614, dated 03/18/2010,filed on 06/29/2009) . 
The teaching of Murphy, Stevens, Aguilera, Tanamachi, Grosveld and Aguilera have been described above and relied in same manner here. The combination of references differ from claimed invention by not explicitly disclosing said antigen is comprised by a vaccine. 
However, prior to instant invention, Houtzager et al teach primary and booster immunization of mice using standard protocols (example 17). In order to assess its impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization, the transgenic mice are immunized with tetanus toxin Vaccine and VH sequence diversity of randomly picked clones from mice are compared with TT-immunized wt mice (see example 17). 
Therefore, it would have been prima facie obvious for a person of ordinary skill seeking to assess impact on VH repertoire size, diversity of VH family usage and V(D)J recombination after immunization to combine the teachings of combination of references to immunize the mouse of Murphy, Stevens with a vaccine of Houtzager et al, with a reasonable expectation of success, to isolate cells from said mouse to assess impact on VH repertoire size, diversity of VH family usage, at the time of the instant invention. Said design choice amounting to combining prior art elements according to known methods to yield predictable results. One of ordinary skill in the art would be motivated to do so because prior art of Houtzager explicitly reported use of vaccine to assess impact on VH repertoire size, diversity of VH family usage following immunization. One of skill in the art would have been expected to have a reasonable expectation . 
Response to arguments
To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
Applicant disagree with the rejection arguing that cited art fails to teach  mouse JC intronic DNA is truncated relative to wild type mouse JC intronic DNA between a mouse JH4 gene segment and mouse Emu. Applicant continue to argue that the combined references do not teach or fairly suggest a transgenic mice having a “a chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of said enhancer, wherein said human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH6 gene segment in a wild type human IgH locus, wherein said mouse JC intronic DNA is DNA that is naturally upstream of and contiguous with mouse Emu in a wild type mouse IgH locus, and wherein said mouse JC intronic DNA is truncated relative to wild type mouse JC intronic DNA between a mouse JH4 gene segment and mouse Emu , wherein the 3' end of said human 3JH gene segment is less than 2 kb (or less than 1 kb as in claims 2 and 31) upstream of said chimeric junction. Applicant further argues that the transgenic mice “is functional to form rearranged human VH, D and JH gene segments and to express chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region ” and “comprises rearranged human VH, D and JH gene segments, and expresses said antigen-specific polypeptide'". Applicant further argue that the rejection of record appears to be a hindsight reconstruction as office action focuses on providing a claim limitation by reading the claim and then searching in the scientific literature for that limitation, thereafter asserting it as part of a combination of references that one of skill in the art would combine (see page 28 and 31). Applicant in part rely on exhibit A of Van Dijk’s declaration stating that Murphy does not teach a truncated moue JC intron and Murphy teaches to maintain the remainder of the endogenous IgH locus intact upon precisely replacing the mouse heavy chain locus (see par. 8-13). Dr. van 
In response to applicants argument that Murphy teaches entire JC intron, it is noted that Murphy teaches “immediately adjacent to” language that identifies portion of mouse sequence is included in the 3' mouse homology arm of the LTVEC1 targeting vector (the “region immediately adjacent to, but not including, the mouse J segments) (see col. 8, lines 41-43). It is emphasized that language does not suggest the mouse homology arm is “immediately adjacent to” the human variable gene segments in the LTVEC1, nor does it expressly address whether (or not) human intronic DNA is present (See DeFranco declaration filed as part of IDS 10/26/2020, para. 104-105). The foregoing teaching does not suggest the mouse homology arm is immediately adjacent to the human variable gene in the LTVEC1. The DeFranco declaration (see IDS, filed on 10/26/2020) filed during IPR proceeding (IPR 2019-01578) explained the presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested to one of ordinary skill in the art that LTVEC1 and, the J/C intron in the IgH locus of a Murphy mouse must necessarily would have included at least some human intronic DNA. It would have been obvious to a person of ordinary skill in the art seeking to include the “entire” DJ “region” would have avoided cleaving the DNA immediately next to the 3' human JH gene e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1) (emphasis added).
 
    PNG
    media_image2.png
    861
    1454
    media_image2.png
    Greyscale

It is further noted that Grosveld similar to Murphy discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random integration (as exemplified by Tanamachi) into the genome is that host (mouse) regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld teaches a chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type not the entire mouse J/C intron. It is disclosed that the complete mouse JC intron of the C57B1/6 mouse is 5,783 base pairs in length according to database available today (GRCm38/mmlO) in length and derivable from Figure 1 of Tanamachi et al. Figure 1 of Tanamachi et al. lacks 94 base pairs of 5’ most, as defined by the NgoMIV site 94 bases after mouse JH4 (see para. 4 of the Bradley’s declaration filed on 9/12/2016 in 13/310431)”. Therefore, Tanamachi discloses a chimeric JC intron containing a truncated mouse JC intron in construct and that is capable of expressing chimeric immunoglobulin heavy chain polypeptide comprising a human VH region and a mouse C region irrespective of where it is integrated in the genome. One of ordinary skill in the art reviewing the teaching of Murphy, Tanamachi and Grosveld would conclude that presence of the “large human insert” of LTVEC1, including the entire human DJ region would have suggested that LTVEC1 and, ultimately, the J/C intron in the IgH locus of a Murphy mouse, included at least some human intronic DNA. This would have avoided cleaving the DNA immediately next to the 3' human JH gene segment when preparing a targeting vector, as doing so would risk disrupting the 3' human JH gene segment. Thus, it would have been obvious to one of ordinary skill in the art to  have cleaved sufficiently downstream of the 3' human JH gene segment such that at least some human intronic DNA would have been included as exemplified in Grosveld. This is further evidence by post filing art of Murphy confirming  the presence of human DNA in the J/C intron forming a chimeric JC intron (see Macdonald et al PNAS, 2014, 111, 14, 5147-5152, IDS, page 5148, col. 2, para. 1 and figure 1).
In response to applicant’s argument that reference fails to teach 3' end of said human 3JH gene segment is less than 2 kb, it should be noted that as stated in previous office action , placement of chimeric junction within the J/C intron less than 2 kb downstream of the most 3' human JH gene segment and upstream of the mouse Eμ intronic enhancer would have been an within the J/C intron, both preserves the intronic enhancer as in Murphy, Tanamachi and Grosveld that was considered otherwise a matter of convenience. 
In response to applicant’s argument in part relying on the Dijk's declaration showing the presence of at least the entire mouse JC intron 5' of the Emu, it is noted that figure 4 described in Murphy is only exemplary method as there is no functional significance as one of skill in the art would recognize that the positioning of mouse/human chimeric junction immediately adjacent to the final human J segment in the targeting vector as arbitrary choice.  One of ordinary skill in the art would understand that placement of human/mouse DNA junction anywhere in the stretch of DNA between the most 3' J segment and the J/C intronic enhancer would result in the creation of a fully functional hybrid heavy chain locus. Thus, the placement of this junction at a position downstream from the most 3' J segment is no more than an arbitrary design choice and does not affect the resulting outcome. The declaration fails to address the criticality of placement of human/mouse DNA junction nor does claimed mouse recite any resulting phenotype that could distinguish the mouse from one disclosed in Murphy.  
In response to applicant’s relying on Van Dijk’s declaration arguing Murphy discloses “the murine immunoglobulin heavy chain intronic enhancer Emu has been shown to be critical for VDJ recombination as well as heavy chain gene expression during the early stages of B cell development”, it is noted that  Murphy as such do not emphasize criticality of maintaining entire JC intron. The teaching of Murphy in view of Tanamachi/ Morrison emphasizes to  not interrupt functional intron sequences that includes splice sites or removed during RNA splicing and therefore, the intron sequences do not affect the translation of mRNA into immunoglobulins. DeFranco emphasizes this basic understanding of RNA processing was known in the art as far back as in 1995 (see para 128 of the DeFranco’s declaration, IDS filed on 10/26/2020). The Van Dijk's declaration is deficient to the extent it fails to address how a truncated mouse JC intron would affect the human IgH variable gene segment from the mouse. In the instant mouse as claimed does not recite any phenotype or disclose any benefit by positioning the chimeric junction that could be placed anywhere within the intron as long as the junction does not disrupt the regulatory sequence including a IgH JC intron comprising a truncated mouse IgH intron DNA upstream of the enhancer as required by claims for initiation of recombination and expression for the hybrid IgH locus, with reasonable expectation of success.
On pages 33-37 of the applicant’s argument, applicant disagree with the rejection arguing that there is no reasonable expectation of success as Tanamachi comprises few apparent regulatory signals to direct human V region gene segment rearrangement. It is a 57 kb fragment containing 4 human unrearranged V gene segments, all the unrearranged human D and J gene segments, operatively linked to mouse Emu and Cmu. Stevens cannot be evidentiary of Murphy because there is no evidence that the Stevens mouse is the same mouse prophetically set forth in Murphy. It is improper to import a feature of one mouse to another mouse under the guise of trademark of Velocigene or Velocimmune. Furthermore, the Steven et al mouse is a double homozygote (HK) and the Murphy mouse is prophetically a triple homozygote (HKL). These are not the same mice genetically and hence one cannot extrapolate the success or failure from one another. Morrison’s JC intron does not support anything in Tanamachi, because Morrison is seeking IgH chain VDJ expression post-rearrangement and Morrison’s human VDJ gene did not undergo rearrangement in a transgenic mouse, whereas Tanamachi seeks IgH chain expression in transcription /evel optionally under an artificial promoter. There is simply no indication found anywhere in Morrison as to potential criticality of biological events which are antecedent to VDJ gene transcription. Because Morrison is not evidentiary of Tanamachi, it adds nothing to the recited combination of references, in which Murphy is the primary reference. Applicant further argues that office has not explained why "less than 2 Kb" with respect to the human DNA portion of the chimeric JC intron is an obvious choice. Nothing on the record explains the rationale for a person of ordinary skill to make such a selection. Applicant further argues that the design choice rationale is flawed. Applicants’ arguments have been fully considered, but are not found persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicants have further engaged in selective reading of the teachings of Tanamachi and Stevens et al. to formulate the grounds for not teaching the invention. It should be noted that the ultimate goal of Murphy is  (US Patent no 8,791,323) is to produce antibody from a mouse having a genome comprising human heavy chain immunoglobulin V, D, and J gene segments and human light chain immunoglobulin V and J gene segments, wherein the human heavy chain V, D, and J gene segments and human light chain V and J gene segments replace mouse endogenous heavy and light chain immunoglobulin variable region gene segments at the endogenous mouse heavy and light chain immunoglobulin variable region gene segment loci, and the human heavy chain V, D, and J gene segments and human light chain V and J gene segments are linked to the endogenous mouse heavy and light chain immunoglobulin constant region gene loci to form a hybrid heavy chain locus and hybrid light chain locus, wherein the human heavy chain V, D, and J gene segments and the human light chain V and J gene segments are present in the germline of the mouse, whereby the hybrid heavy chain locus and hybrid light chain locus rearrange during B-cell development such that the mouse produces a serum containing an antibody comprising human heavy and light chain immunoglobulin variable regions and heavy and light chain immunoglobulin constant regions in response to antigenic stimulation (see claim 1 of ‘323). Like Murphy, the additional reference of murine variable genomic sequences at the heavy and kappa light chain lg loci in mouse ES cells, followed by the stepwise insertion of the umearranged human heavy and kappa light chain variable genomic loci, or~ 1 megabase of genomic DNA of the human heavy chain locus and 0.5 megabase of the human kappa light chain locus (see page 74), Figure 2) as specifically indicated in Murphy. It is relevant to note that claims are not directed to a method of making mouse. In response to applicant’s argument pertaining to the issue of homozygote, it is noted that Murphy disclose double homozygous and/or triple homozygous as part of final steps in creating the human variable/mouse constant monoclonal antibody producing-mouse will be performing the equivalent variable region substitutions on the lambda and kappa light chain loci and heavy chain breeding all three hybrid loci to homozygocity together in the same mouse. One of ordinary skill in the art could use any one of the intermediate mouse to study mouse homozygous for heavy chain variable region substitutions or light chain variable region substitutions (kappa and/or lambda). Thus, at least in one embodiment Murphy disclose creating mouse whose genome comprises in its germline a homozygous human heavy chain immunoglobulin V, D, and J gene segments operably linked to endogenous constant region. 
Applicant further re-iterates and rely on their previous arguments of limitation less than 2 Kb that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response.
In response to applicant’s argument pertaining to Tanamachi as evident from Morrison, it is emphasized that it is Murphy who teaches that the chimeric JC intron. The reference of Tanamachi and Grosveld is applied to the extent the art teaches that the intronic region provides a convenient site for genetic engineering and for the joining of variable regions to diverse constant regions. Further, the chimeric intron as disclosed in Murphy is not expected to be a part of the final antibody molecule. Therefore, it would be obvious to one of ordinary skill in the art to genetically modify the intronic region without any impact on the functional properties of the resulting antibody (see Grosveld and Tanamachi). Further, all the cited references emphasized the importance to maintain endogenous mouse control elements including the mouse Eμ enhancer and therefore one ordinary skill in the art would have concluded the precise position of the chimeric junction of human and mouse intronic DNA in the J/C intron irrelevant so long as, the splice site associated with the 3ꞌ JH gene segment is not affected. It should be further noted 
In response to applicant’s argument that LTVEC1 covers the entire mouse JC intron (see pages 39-40 of the applicant’s argument), Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. Applicant noted that the Tanamachi discloses a randomly inserted VDJmini-locus. Because of random insertion of the Tanamachi mini-locus into the mouse genome, Applicant contends that Tanamachi cannot be proof of concept of a mouse comprising IgH locus having chimeric JC intron as claimed, because the randomly inserted Tanamachi mini-locus is not under the same regulatory influences that apply to a human variable region gene segments inserted at an endogenous IgH locus, those influences including rearrangement of a human D and a human JH gene segment, subsequent rearrangement of the human DJH unit to a human VH gene segment, subsequent transcription, and somatic mutation. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that the chimeric JC intron is further obvious in view of newly cited art of Grosveld who, among other things disclose “host (mouse) heavy chain loci... selectively engineered so that natural (wild type) V gene segments of the species of choice (human variable gene segments) replace host (mouse) heavy chain V segments, host (mouse) D and J segments are similarly replaced” (page 18). In at least one embodiment, as shown in Figure 1 of Groveld, such engineering results in a JC intron including both human JC intronic DNA and mouse JC intronic DNA. As described in Example 1, Figure 1 shows a deletion of endogenous V, D, and J regions into which “any number of novel V regions and D and J regions can be recombined,” e.g., using “upstream of V or downstream of J flanking regions cloned around the novel V, D, J regions” (page 23, para. 1).

    PNG
    media_image2.png
    861
    1454
    media_image2.png
    Greyscale

It is further noted that Grosveld similar to Murphy discloses the advantage of this approach when compared to the introduction of immunoglobulin loci and regulatory elements by random integration (as exemplified by Tanamachi) into the genome is that host (mouse) regulatory elements residing outside of the coding sequences are retained, so maximizing the likelihood of maximal normal molecular and cellular function in vivo in response to antigen challenge (see page 18, para. 3).  The foregoing disclosure of Grosveld teaches a chimeric JC intron comprising human intronic JC DNA joined with mouse JC intronic DNA at a chimeric junction upstream of mouse regulatory sequence including enhancer, wherein the human JC intronic DNA is DNA that is naturally downstream of and contiguous with a human JH gene segment in a wild type human IgH locus (see figure 1 above). Absence evidence contrary it would have been obvious to choose location in view of teaching in prior art of using murine constant regions and murine enhancer and regulatory regions linked to human VDJH regions and insertion of human VDJ at the endogenous locus.
On pages 41-43 of the applicants’ argument, Applicant re-iterates and rely on their previous arguments that have been discussed in preceding section. The arguments are substantially the same as those addressed in the foregoing response. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record. 
Examiner’s note: 
Should applicant the instant claims to a method of using a transgenic mouse having a germline with a homozygous chimeric immunoglobulin heavy chain (IgH) locus comprising unrearranged human IgH variable region gene segments positioned within the JC intron of the endogenous IgH locus, upstream of a constant (C) region comprising an endogenous IgH C gene segment, wherein said unrearranged human variable region gene segments in said chimeric IgH 
Applicant’s representative is requested to contact Examiner to resolve the pending issues to put instant application in condition for allowance. 

Maintained & New-Obviousness type-Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6  of US patent no. 9447177 (13416684) for the reasons of record. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims claim 147-148, 153, 169, 225, 245, 282, 343-344, 346-351, 353-356 and 357 of copending Application No. 13310431 for the reasons of record.

Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of USP  9788534 (13846672) for the reasons of record.   
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-10 of US Patent no 9505827 (Application No. 13740727) .  
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of copending Application No. 13846672 for the reasons of record.  
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of US Patent no 9434782 (Application No. 14137902).
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-12, 14-27 of copending Application No. 14040405.
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122  are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2, 6, 13-19, 22-29 of copending Application No. 14040427.
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-6, 8-13, 15-16, 18-22 of copending Application No. 14056434.
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122   are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 2-9, 13-14, 16-22 of copending Application No. 14056700.
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of USP 10165763 (14080630) for the reasons of record.

Claims  1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-25 of USP 10064398 (4516461). 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9504236.
 Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-41 of copending Application No. 14818162. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5. 7-25 of copending Application No. 15383353. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 15383342. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 8-26 of copending Application No. 15383348. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 15385372. 
Claims 1-16, 18-20, 23-25, 29-32, 38-43, 45-67, 76-113, 115-121 and 122 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of copending Application No. 15251969. 
While Applicant has requested that the rejection be held in abeyance until allowable subject matter can be identified, a request of abeyance does not overcome or address an issue of obvious double patenting between claims of the instant case and claims in US Patent and application. Thus the rejection is maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morrison et al (US Patent no 5807715)
MORRISON S.L., et al. "Vectors and Approaches for the Eukaryotic Expression of Antibodies and Antibody Fusion Proteins" Antibody Engineering, 2nd Edition, Chapter 9, Edited by Carl A. K., Borrebaeck NY Oxford; Oxford University Press, 1995, 31 pages..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306.  The examiner can normally be reached on Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM R SHUKLA can be reached on (571)272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632